Citation Nr: 0529865	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-13 478	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability prior to October 
27, 2003.

2.	Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disability from October 27, 2003.

3.	Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability prior to October 
27, 2003.

4.	Entitlement to an evaluation in excess of 30 percent for 
a cervical spine disability from October 27, 2003.

5.	Entitlement to an initial compensable evaluation for a 
right ankle disability prior to April 1, 2004.

6.	Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability from April 1, 2004.

7.	Entitlement to an initial compensable evaluation for a 
diverticulosis disability prior to December 1, 1999.

8.	Entitlement to an evaluation in excess of 10 percent for 
a diverticulosis disability from December 1, 1999.

9.	Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

10.	Entitlement to service 
connection for bilateral carpal tunnel syndrome.

11.	Entitlement to service 
connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to August 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee relating to evaluations assigned for the 
appellant's service-connected lumbar spine, cervical spine, 
right ankle and diverticulosis disabilities.

The appellant has appealed the initial 10 percent evaluations 
assigned to the lumbar and cervical spine disabilities when 
service connection was granted, as well as the noncompensable 
evaluations assigned to the right ankle and diverticulosis 
disabilities when service connection was granted.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted (August 2, 
1993).  Consequently, the Board will consider the entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In addition, during the 10-year pendency of the appeal, the 
RO increased the appellant's disability evaluation for the 
lumbar spine disability from 10 percent to 40 percent, 
effective October 27, 2003; for the cervical spine disability 
from 10 to 30 percent, effective from October 27, 2003; for 
the right ankle disability from zero to 10 percent, effective 
from April 1, 2004; and for the diverticulosis disability 
from zero to 10 percent, effective from December 1, 1999.  
However, it is presumed that she is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the rating issues are as set 
forth on the title page of this decision.

The Board notes that the RO, in a rating decision dated March 
30, 2000, in part, denied the appellant's claims of 
entitlement to service connection for a TMJ disorder, 
bilateral carpal tunnel syndrome and a psychiatric disorder 
(major depressive disorder).  The notice letter was dated 
April 7, 2000.  The appellant, in a VA Form 21-4138 dated in 
June 2000, referenced the April 7, 2000 notice letter and 
stated that she disagreed with the RO's decision ("believe 
your decision was not correct").  She also submitted medical 
records and specific argument concerning these three issues.  
These documents constitute a Notice of Disagreement (NOD); 
however, the RO did not respond to this communication from 
the appellant.  Therefore, the Board will remand for issuance 
of a Statement of the Case (SOC) the issues of entitlement to 
service connection for a TMJ disorder, bilateral carpal 
tunnel syndrome and major depressive disorder.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

Those three service connection issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to May 2000, the appellant's service-connected 
lumbar spine disability was manifested by complaints of 
severe low back pain; there were objective clinical findings 
of slight restriction of lumbar spine motion with normal gait 
and x-ray evidence of minimal degenerative changes.

2.  As of May 2000, the level of disability produced by the 
appellant's lumbar spine disability was consistent with 
moderate lumbosacral strain or moderate limitation of motion 
of the lumbar spine or moderate intervertebral disc syndrome, 
but not severe lumbosacral strain or severe limitation of 
motion of the lumbar spine or severe intervertebral disc 
syndrome.

3.  As of October 2003, the level of disability produced by 
the appellant's lumbar spine disability was consistent with 
severe lumbosacral strain or severe limitation of motion of 
the lumbar spine or severe intervertebral disc syndrome, but 
not pronounced intervertebral disc syndrome. 

4.  The appellant does not have unfavorable ankylosis of the 
entire thoracolumbar spine. 

5.  The appellant does not have incapacitating episodes 
involving the lumbar spine of a duration of at least six 
weeks during the past 12 months.

6.  Prior to October 2003, the appellant's service-connected 
cervical spine disability was manifested by complaints of 
severe neck pain; there were objective clinical findings of 
slight restriction of cervical spine motion with x-ray 
evidence of minimal narrowing, as well as a herniated disc at 
C6-7.

7.  As of October 2003, the level of disability produced by 
the appellant's cervical spine disability was consistent with 
slight limitation of motion of the cervical spine or mild 
intervertebral disc syndrome, but not moderate limitation of 
motion of the cervical spine or moderate intervertebral disc 
syndrome.

8.  The appellant does not have unfavorable ankylosis of the 
entire cervical spine and the appellant does not have 
incapacitating episodes involving the cervical spine of a 
duration of at least four weeks during the past 12 months.

9.  Prior to April 2004, the right ankle disability was 
productive of not more than moderate impairment or limitation 
of motion with no additional functional loss due to pain or 
other pathology.

10.  Beginning April 2004, the right ankle was productive of 
disability compatible with not more than marked limitation of 
motion.

12.  Prior to December 1, 1999, the appellant's service-
connected diverticulosis disability was manifested by 
complaints of intermittent pain and constipation alternating 
with diarrhea and objective medical findings of a benign 
abdomen, normal hematology test results and stable weight.

13.  Beginning December 1, 1999, the appellant's service-
connected diverticulosis has been productive of not more than 
moderate impairment.

14.  The appellant's disabilities are not so unusual as to 
render application of the regular schedular provisions 
impractical.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's lumbar spine disability were not 
met prior to May 2000.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 
(2005).

2.  The criteria for an evaluation of 20 percent, but not 
more, were met for the appellant's lumbar spine disability 
but not prior to May 2000.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 
(2005).

3.  Beginning October 27, 2003, the criteria for an 
evaluation in excess of 40 percent for the appellant's lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5295 (2002); Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 5235-5243 (2005).

4.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's cervical spine disability were 
not met prior to October 27, 2003.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5287, 5290, 
5293 (2002); Diagnostic Code 5293 (2003); Diagnostic Codes 
5235-5242 (2005).

5.  Beginning October 27, 2003, the criteria for an 
evaluation in excess of 30 percent for the appellant's 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5287, 
5290, 5293 (2002); Diagnostic Code 5293 (2003); Diagnostic 
Codes 5235-5242 (2005).

6.  The criteria for an initial evaluation of 10 percent, but 
not more, for the right ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 7 
Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).

7.  Beginning April 1, 2004, the criteria for an evaluation 
in excess of 20 percent for the right ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 7 Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2005).

8.  The criteria for an initial compensable evaluation for 
the diverticulosis disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 7 Supp 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.112, 
4.114, Diagnostic Code 7319 (2005).

9.  Beginning December 1, 1999, the criteria for an 
evaluation in excess of 10 percent for the diverticulosis 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 7 Supp 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.112, 4.114, 
Diagnostic Code 7319 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her rating claims.  The RO sent the 
appellant letters in July 2003, and December 2004, in which 
she was informed of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In addition, in the May 
1995 Statement of the Case (SOC), and the various 
Supplemental Statements of the Case (SSOC), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to higher ratings for her disabilities 
under both the old regulations and the current regulations.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the March 1995 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's rating claims, 
"the appellant [was] provided the content-complying notice 
to which [s]he [was] entitled."  Pelegrini v. Principi, 18 
Vet. App. 112, 122 (2004).  Consequently, the Board does not 
find that any late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the December 2004 RO letter and in 
the various SSOCs issued beginning in July 2003; the 
appellant was supplied with the text of 38 C.F.R. § 3.159 in 
the July 2003 SSOC and in the November 2004 SSOC.  The 
appellant did not provide any information to VA concerning 
available treatment records that she wanted the RO to obtain 
for her that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
her notification of her rights under the VCAA.  In June 2005, 
the appellant was informed by an RO letter that she could 
submit more evidence to the Board; no evidence was thereafter 
submitted.  Therefore, there is no duty to assist that was 
unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that her four service-connected 
disabilities at issue in this case have been more severely 
disabling than reflected by the various evaluations in effect 
since August 2, 1993.

Review of the appellant's service medical records reveals 
that she was treated in November 1992 for complaints of neck 
pain.  On November 3rd, her posture was within normal limits, 
as was her active range of motion of the neck.  She 
demonstrated bilateral paraspinal muscle spasms.  There was 
palpable pain at T8 on the spine.  There was no radiation of 
pain into the arms.  Active ranges of motion and muscle 
strength of both upper extremities were within normal limits.  
On November 24th, she had palpable pain at C4-6.  Active 
ranges of motion and muscle strength of the neck were within 
normal limits.  The appellant did not have radiating pain.  A 
January 1993 x-ray of the lumbar spine revealed lumbar 
scoliosis convex to the right, but was otherwise negative.  
On her June 1993 report of the medical history the appellant 
complained of lower back pain and neck pain.  The examining 
physician noted neck, low back and ankle pain.

Post-service, a May 1994 note from a private 
gastroenterologist indicates that the appellant had sigmoid 
colon diverticulosis, but no diverticulitis.  Testing was 
otherwise negative, including hematocrit and hemoglobin 
levels that were within the reference limits.  The appellant 
had sought treatment for complaints of intermittent abdominal 
pain that was often associated with bloating.  She reported 
some problems with constipation and denied upper abdominal 
pain, nausea and vomiting.  She said that her appetite was 
fairly good and that her weight had been stable.  She denied 
diarrhea, rectal bleeding, fevers and chills.  Retired 
military treatment records indicate that the appellant 
complained of chronic neck and back pain on her first visit 
in June 1994.  She also complained of mid-epigastric burning 
and occasional chest tightness with occasional nausea and 
vomiting.  On physical examination, she demonstrated mild 
lumbosacral paraspinal tenderness, a normal gait and strength 
within normal limits.  Radiographic examination of the 
cervical spine revealed minimal narrowing of C4-5; the x-ray 
was otherwise normal.  Radiographic examination of the lumbar 
spine revealed minimal degenerative changes at L4-S1 with 
questionable mild stenosis at L3-5.  Radiographic examination 
of the right ankle was normal.

The appellant underwent a VA medical examination in November 
1994.  She exhibited cervical spine pain in the left 
paraspinous C3-5 area.  There were no upper extremity 
deficits.  Reflexes and strength were normal.  The appellant 
also exhibited left paraspinous pain in the low lumbar area 
not associated with radiation into the legs.  The lower 
extremities were neurovascularly intact with normal reflexes 
bilaterally.  The appellant had some pain over the dorsum of 
the right ankle on palpation.  There was no swelling.  There 
was no crepitus.  The examination of the appellant's abdomen 
was completely benign.  The examiner rendered a clinical 
assessment of chronic cervical and lumbar spine pain with no 
significant neurological sequela and recurrent right ankle 
injury with significant sequela.  The examiner also rendered 
a diagnosis of chronic recurrent diverticulitis.  


Review of VA treatment records reveals that the appellant 
complained of nausea and cramping in January 1995.  She 
reported no dyspepsia and said that she ate a high-fiber 
diet.  In May 1995, the appellant demonstrated full range of 
motion of the neck, but this was accomplished with neck pain.  
In June 1995, she complained of constipation.  In November 
1995, it was noted that she had had a probable exacerbation 
of diverticulitis.  The clinical assessment of December 1995 
was that the diverticulitis had resolved.  In January 1996, 
the appellant complained of chronic lower abdominal pain.  In 
April 1996, she complained of radiating pain going down her 
leg with constant pain.  She also complained of neck pain.  
She reported having no problem with her activities of daily 
living.  The clinical assessment was osteoarthritis of the 
neck.  In February 1997, she reported diverticulitis with 
bloating and constipation.  A December 1997 treatment note 
states that there was very low probability of a cervical 
nerve pinch.

A June 1995 treatment report from a private chiropractor 
indicates that the appellant complained of constant neck pain 
and severe low back pain.  She reported neck stiffness and 
radiating pain.  On physical examination, the appellant's 
cervical and dorsolumbar ranges of motion were diminished in 
all directions, especially the cervical spine.  The 
chiropractor rendered diagnoses of moderately severe 
connective tissue instability, acute cervical sprain/strain 
with associated radiculopathy and acute lumbar segmental 
dysfunction with myospasm.  The chiropractor stated that he 
had assigned the appellant a rating of 12% for her whole body 
impairment.  

The appellant underwent a VA joints examination in April 
1996.  She complained of back and neck pain.  She exhibited 
50 degrees of forward flexion of the cervical spine, as well 
as 20 degrees of extension, 50 degrees of right and left 
rotation and 30 degrees of right and left lateral bending.  
The examiner noted that her neck motion was limited by pain.  
As for the lumbar spine, the appellant demonstrated 70 
degrees of forward flexion, 20 degrees of extension, 40 
degrees of right and left lateral bending and 45 degrees of 
right and left rotation.  Deep tendon reflexes were 2+ and 
symmetric.  Sensory and motor examinations of the upper and 
lower extremities were normal.  The physical examination of 
the ankles was unremarkable.  The appellant exhibited 
dorsiflexion of 10 degrees and plantar flexion of 45 degrees.

The appellant underwent a VA joints examination in August 
1998.  She complained of pain in her neck, as well as 
numbness and tingling in her left arm.  She had no bladder or 
bowel complaints.  She reported chronic low back pain that 
radiated from her back to her neck.  She denied weakness in 
her lower extremities.  She said that there was no numbness 
or tingling.  On physical examination, the appellant's 
abdomen was soft and benign.  She demonstrated full range of 
motion of the neck.  There was no point tenderness along the 
spine.  Motor strength was 5/5 with normal bulk and tone.  
The appellant's gait was normal.  Radiographic examination 
revealed developmental spinal canal stenosis from C4 to C6-7 
with further compromise of the central spinal canal by 
spondylosis.  The spondylolysis was most noticeable at C5-6.  
There was slight subluxation of C4 on C5, and of C5 on C6.  
The disk space was narrowed at C5-6.  The examiner rendered a 
clinical impression of neck pain and stated that the 
examination was entirely normal.  The examiner opined that, 
based on imaging results, the appellant's neck pain was most 
likely from irritation of the spinal cord and its root from 
spondylosis and vascular ischemia.  The examiner also 
rendered a clinical impression of chronic low back pain and 
stated that the examination was entirely normal.  However, 
the examiner noted that it was possible that the appellant 
might also have spondylotic changes in her low back.

The appellant underwent another VA medical examination in 
September 1998; she complained of constipation alternating 
with diarrhea.  The examiner noted that the appellant 
required no physical aids for ambulation.  On physical 
examination, the appellant's abdomen was nondistended and 
soft with good bowel sounds and only mild left lower quadrant 
tenderness.  


As to her orthopedic disorders, her gait was normal.  She 
exhibited normal power in all muscle groups (5/5).  There was 
no tenderness shown on examination of the neck or the low 
back.  She exhibited 30 degrees of forward flexion of the 
cervical spine, as well as 30 degrees of extension, 40 
degrees of right and left rotation and 55 degrees of right 
and left lateral bending.  The appellant demonstrated 95 
degrees of forward flexion, 35 degrees of extension, 35 
degrees of right and left lateral bending and 35 degrees of 
right and left rotation of the lumbar spine.

A January 1999 retired military treatment note indicates that 
the appellant's physical examination was unchanged from her 
last visit.  MRI testing apparently revealed mild diffuse 
disc bulge at L3-4 with no herniated nuclear pulposus or 
stenosis of the lumbar spine.  In May 2000, a clinical 
assessment of neck pain secondary to cervical disc herniation 
was rendered.  The plan was for the appellant to maintain use 
of Tylenol and return as needed.  In June 2000, the appellant 
received follow-up care for her chronic right ankle pain.  
Physical examination revealed 1+ edema on the anterolateral 
right foot and intact neurological testing.  The appellant 
had pain on range of motion and on palpation of her 
dorsolateral right ankle.  Strength was 4/5.  Radiographic 
examination revealed a dorsal exostosis on the right talar 
neck.  

Records from the appellant's private chiropractor indicate 
that the appellant underwent MRI testing of her cervical 
spine in February 2000; the results demonstrated central disc 
herniation at C6-7 with significant stenosis resulting in 
mild compression of the spinal cord.  There was a lesser 
degree of stenosis at C5-6 and C4-5 related to diffuse disc 
bulging.  In a May 2000 letter, the chiropractor reported 
exacerbations and remissions of low back pain.  He said that 
he continued to treat the appellant for chronic degenerative 
and moderately severe spinal conditions.  The appellant 
exhibited 45 degrees of flexion of the cervical spine, 35 
degrees of extension, 80 degrees of right rotation, 60 
degrees of left rotation, 45 degrees of right lateral bending 
and 35 degrees of left lateral bending.  The appellant also 
showed 10 degrees of forward flexion of the lumbar spine, as 
well as 20 degrees of left lateral bending of the lumbar 
spine.

The appellant was treated at a non-VA chiropractic clinic for 
complaints of severe neck and left upper extremity pain, plus 
upper thoracic pain and intermittent low back pain.  In 
November 2001, the appellant demonstrated tenderness and 
muscle spasms of both the cervical spine and the lumbar 
spine.  Her ranges of motion were mildly painful.  In 
December 2001, her cervical range of motion was noted to be 
full.  She reported that, in general, her bowel habits were 
regular and that her weight was stable.  

The appellant underwent a VA medical examination in May 2002; 
she reported experiencing occasional diarrhea, but mostly 
constipation.  She stated that she had not seen blood in her 
stool and she denied anal pain, anal injury, pain on sitting, 
pain on walking and pain with a bowel movement.  The 
appellant also complained of constant pain and tightness of 
her neck, especially on the left side.  She stated that the 
pain went down her neck and trunk to her hips then to the 
toes.  She also complained of low back tenderness.  

On physical examination of the abdomen, there was no 
tenderness with normal bowel sounds.  On physical examination 
of the cervical spine, there was local tenderness over the 
lower neck.  The appellant exhibited 30 degrees of forward 
flexion of the cervical spine, as well as 30 degrees of 
extension, 60 degrees of right and left rotation and 25 
degrees of right and left lateral bending.  On physical 
examination of the lumbar spine, there was tenderness in the 
left sacroiliac area.  The appellant demonstrated 90 degrees 
of forward flexion, 20 degrees of extension, 30 degrees of 
right and left lateral bending and 30 degrees of right and 
left rotation of the lumbar spine.  The examiner rendered a 
clinical assessment of decreased range of motion of the 
cervical spine, as well as multi-level disc disease of the 
lumbar spine with mild to moderate stenosis ad chronic low 
back pain with muscular spasm pain and tenderness.  The 
examiner also noted a history of diverticulosis with chronic 
constipation.

The reports of VA medical treatment rendered in October 2003 
indicate that the appellant complained of neck and low back 
pain.  On physical examination, her range of motion of both 
the lumbar spine and the cervical spine was restricted 
approximately 50 percent in all planes.  The appellant had 
positive straight leg raises bilaterally.  Her motor strength 
was at least 4/5 bilaterally and symmetrically.  The clinical 
impression was chronic cervical pain with no evidence of 
myelopathy and chronic low back pain.

The appellant underwent a VA stomach examination in March 
2004; the examiner reviewed the claims file.  The appellant 
denied vomiting, hematemesis and melena.  She denied 
circulatory disturbances after meals.  She denied 
hypoglycemic reactions.  The appellant reported intermittent 
bouts of diarrhea and constipation.  She said that she had 
three to four watery stools per day for one day followed by 
four to five days of constipation.  The appellant also 
reported distension and flatus.  She denied ulcer disease.  
The examiner noted that a colonoscopy performed in January 
2004 had revealed occasional diverticula, but no 
diverticulitis, polyps or cancer.  The examiner also noted 
that the appellant's weight had fluctuated from 148 to 153 
pounds and that she had no signs of anemia.  The appellant 
exhibited some lower left quadrant pain to deep palpation.  
There was no guarding or rebound.  The examiner rendered a 
diagnosis of occasional diverticula without diverticulosis.

The appellant underwent a VA joints examination in April 
2004; she complained of constant pain in her cervical spine.  
She said that the pain was 5-6/10, and that the pain 
increased with motion.  She stated that she remained 
independent in her activities of daily living and that she 
was able to drive.  The appellant report that flare-ups would 
occur lasting up to a couple of days with pain in the 7-8/10 
range.  These episodes would occur six to seven times per 
months and generally incapacitate her.  The appellant also 
complained of daily intermittent low back pain that increased 
with prolonged sitting, standing and bending.  She said that 
the pain was 5-7/10, with intermittent radiation into the 
left lower extremity.  She stated that she was continent of 
bowel and bladder.  The appellant reported that flare-ups of 
her neck disability or her lumbar spine disability would 
cause a 50 percent decrease in her usual range of motion.  
The appellant also reported that she inverted her right ankle 
frequently.  She said that the pain in her right ankle was 
normally 3-5/10, with intermittent swelling.  She further 
stated that, with flare-ups and inversions, she felt that she 
experienced a 75 percent reduction in her range of motion.  
She said that the flare-ups occurred two to three times per 
month with the pain lasting up to five days.  The pain on 
exacerbation was 5-6/10.  

On physical examination, the appellant walked with a 
moderately antalgic gait due to right ankle pain.  She was 
tender in the cervical and lumbar paraspinals.  She generally 
grimaced with any range of motion.  She exhibited 10 degrees 
of forward flexion of the cervical spine, as well as 5 
degrees of extension, 17 degrees of right and left rotation, 
12 degrees of right lateral bending and 18 degrees of left 
lateral bending.  All motion was achieved with pain.  The 
appellant also demonstrated 17 degrees of forward flexion, 5 
degrees of extension, 18 degrees of right and left rotation, 
20 degrees of right lateral bending and 15 degrees of left 
lateral bending of the lumbar spine.  Pain and tenderness was 
demonstrated with motion.  Straight leg raises were positive.  
The appellant exhibited zero to 35 degrees of plantar flexion 
passively with pain.  Dorsiflexion was to 16 degrees with 
pain.  There was swelling of the right ankle and tenderness 
to palpation.  Motor strength was 4/5 and symmetric in the 
upper and lower extremities with very inconsistent effort due 
to pain.  Radiographic examination of the right ankle was 
normal.

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The cervical and lumbar vertebrae are considered groups of 
minor joints ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.


The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion 
require consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant's separation 
from service.  These changes became effective on September 
23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant appealed the initial evaluation assigned for 
each of her four disabilities addressed here.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issues before the 
Board are consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

A.  Increased Rating for the Lumbar Spine

The applicable regulations in effect at the time of the 
appellant's initial rating in March 1995 contained a number 
of Diagnostic Codes relating to the lumbar spine.  Slight 
limitation of motion of the lumbar spine was rated 10 percent 
disabling and a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1994).  Under 
Diagnostic Code 5295, a 10 percent evaluation was warranted 
for a lumbosacral strain where there is characteristic pain 
on motion.  A 20 percent evaluation was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1994).

A 10 percent initial evaluation for the appellant's lumbar 
spine disk disability under Diagnostic Code 5003 was assigned 
by the RO, effective from August 2, 1993.  Under Diagnostic 
Code 5010, traumatic arthritis, when substantiated by X-ray 
findings, is rated as degenerative arthritis.  Degenerative 
arthritis, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which provides for the evaluation of 
arthritis, when documented by X-rays, on the basis of 
limitation of motion.  Limitation of motion must be 
objectively confirmed by swelling, muscle spasm or 
satisfactory evidence of painful motion and if compensable 
under the appropriate diagnostic code for the part affected, 
is rated under that code.  If not compensable under the code 
for the part affected, a 10 percent rating is assigned under 
the code for arthritis for limitation of motion.  However, a 
minimum 10 percent rating is warranted if there is 
dysfunction due to pain.  38 C.F.R. §§ 4.40, 4.59.  When 
there is no limitation of motion or dysfunction due to pain, 
a 10 percent rating is assigned when there is X-ray evidence 
of arthritis of two or more joints or minor joint groups, and 
20 percent if there are occasional incapacitating 
exacerbations.

In August 1993, the appellant's lumbar spine disability was 
manifested by negative straight leg raises, a normal gait, 
normal strength, a slightly decreased range of motion, pain 
and minimal degenerative changes.  There was no medical 
evidence of ankylosis of the lumbar spine, moderate 
limitation of motion of the lumbar spine or occasional 
incapacitating exacerbations.  Such orthopedic findings would 
therefore warrant a 10 percent evaluation under Diagnostic 
Codes 5003, 5292 or 5295, but not more.  

Medical evidence dated in May 2000, and received at the RO in 
June 2000, indicates that the appellant was experiencing a 
moderate limitation of motion and two years later, the 
appellant continued to experience a moderate limitation of 
lumbar spine motion.  Thus the appellant's lumbar spine 
symptomatology more closely approximated that required for a 
20 percent evaluation under Diagnostic Codes 5292 or 
Diagnostic Code 5295 beginning in May 2000.  However, a 
higher rating would not be available under either of those 
Diagnostic Codes prior to October 2003, when the appellant 
demonstrated moderate to severe limitation of motion.  

While the appellant demonstrated symptomatology commensurate 
with a 20 percent rating for moderate limitation of motion 
under Diagnostic Code 5292 in May 2000, she did not 
demonstrate the severe limitation of motion required for the 
next higher evaluation prior to October 2003.  Likewise, a 
higher rating would not be available if the appellant's back 
condition were to be rated under Diagnostic Code 5295 as she 
had not demonstrated severe lumbosacral strain with listing 
of the whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwait's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion and therefore a 40 percent 
evaluation is not warranted under that Diagnostic Code.  In 
addition, the appellant had not demonstrated severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief required for a 40 percent evaluation under Diagnostic 
Code 5293.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the December 2003 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

A 20 percent evaluation now requires that forward flexion of 
the spine be limited to 30 to 60 degrees, or that the 
combined range of motion be not greater than 120 degrees, or 
that muscle spasm or guarding exist that is severe enough 
that an abnormal gait or spinal contour is obtained as a 
result.  A 40 percent evaluation requires that forward 
flexion of the thoracolumbar spine be limited to 30 degrees 
or less, or that there be favorable ankylosis of the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a (2005).  The 
appellant has not demonstrated ankylosis of the lumbar spine 
nor had she demonstrated forward flexion limited to 30 
degrees.

After October 26, 2003, the medical evidence indicates that 
the appellant was experiencing intermittent radiation into 
her left lower extremity, pain and tenderness, positive 
straight leg raises and limitation of motion of approximately 
50 percent in all planes.  These symptoms warrant the 
currently assigned 40 percent evaluation.  However, the 
medical evidence does not demonstrate that the appellant has 
pronounced intervertebral disc syndrome or ankylosis of the 
lumbar spine or incapacitating episodes having a total 
duration of at least six months per 12 month-period.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has continually 
described to physicians her subjective complaints of chronic 
pain and pain on use, and objective medical evidence has 
indicated the existence of tenderness and pain on motion.  
The appellant has also reported additional limitation of 
function during flare-ups.  Furthermore, the appellant had 
consistently complained of low back pain that was worsened 
upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's orthopedic 
lumbar symptomatology prior to May 2000, did not approximate 
the schedular criteria for an evaluation of 20 percent.  The 
pain and functional limitations caused by the lumbar spine 
disorder are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the initial 10 percent rating.  Based on 
medical evidence received in June 2003, however, the medical 
evidence of record shows that the appellant's orthopedic 
lumbar symptomatology approximated the schedular criteria for 
an evaluation of 20 percent.  A higher evaluation for the 
appellant's orthopedic manifestations of the lumbar spine 
disability is not warranted prior to October 27, 2003, 
because severe limitation of motion of the lumbar spine has 
not been clinically demonstrated and because ankylosis of the 
lumbar spine has not been demonstrated.

In order for a higher evaluation to be awarded for orthopedic 
manifestations from October 27, 2003 onward, the appellant 
would have had to have favorable ankylosis of the lumbar 
spine or incapacitating episodes of at least six weeks 
duration due to the service-connected pathology.  However, 
there is no medical evidence showing that the appellant has 
ever had ankylosis of the lumbar spine.  In addition, 
incapacitating attacks of lumbar spine disc syndrome were not 
demonstrated.  The Board has also considered the degree of 
limitation of motion that the appellant had, which in this 
case was moderate to severe.  Additionally, there was no 
suggestion in the record that her pain and the functional 
loss caused thereby equated to any disability greater than 
contemplated by the ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the 10, 20 and 40 
percent ratings that have been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide basis for the assigning of a 
separate disability rating.

Because this is an appeal from the initial rating for the low 
back disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As noted in the discussion above, the 
initial 10 percent rating based on orthopedic manifestations 
is appropriate, but a 20 percent rating based on clinical 
evidence is warranted from June 19, 2003.  Additionally, the 
RO's award of 40 percent, but not more, based on orthopedic 
manifestations is warranted from October 27, 2003.

B.  Increased Rating for the Cervical Spine

The applicable regulations in effect at the time of the 
appellant's initial rating in March 1995 contained a number 
of Diagnostic Codes relating to the cervical spine.  A 30 
percent evaluation was warranted for favorable ankylosis of 
the cervical spine and a 40 percent evaluation was warranted 
for unfavorable ankylosis of the cervical spine.  Diagnostic 
Code 5287.  38 C.F.R. § 4.71a (1995).  Slight limitation of 
motion of the cervical spine warranted a 10 percent 
evaluation, while moderate limitation of motion warranted a 
20 percent evaluation and severe limitation of motion of the 
cervical spine was rated as 30 percent disabling under 
Diagnostic Code 5290.  A 10 percent evaluation was warranted 
for mild intervertebral disc syndrome and a 20 percent 
evaluation was warranted for moderate intervertebral disc 
syndrome with recurring attacks under Diagnostic Code 5293.  
38 C.F.R. § 4.71a (1995).

As to the appellant's diminution of functioning caused by 
pain, as discussed above and under 38 C.F.R. §§ 4.40, 4.45, 
4.59, prior to the report of VA medical treatment rendered on 
October 27, 2003, the appellant described to physicians her 
subjective complaints of chronic pain and pain on use, and 
objective medical evidence dated from 1992 to 2002 did show 
findings of minimal narrowing, C6-7 herniation and 
tenderness, as well as some decreased range of motion of the 
cervical spine.  The objective medical evidence does not show 
any findings of weakness, atrophy or upper extremity 
neuropathy.  However, the appellant has consistently 
complained of pain in her neck spreading to between her torso 
that is worsened upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as to the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of 
record prior to the October 2003 VA medical treatment showed 
that the appellant's cervical strain symptomatology did not 
approximate the schedular criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5287 or 5290 or 
5293 (2002).  The pain and functional limitations caused by 
the cervical spine disorder were contemplated in the 
evaluation for limitation of motion of the cervical spine 
that was represented by the initially assigned 10 percent 
rating.

In addition, no ankylosis of the cervical spine has been 
clinically demonstrated.  Therefore Diagnostic Code 5287 is 
not appropriately assigned.  While herniation at C6-7 was 
radiographically demonstrated in February 2000, there is no 
medical evidence of record that demonstrates the existence of 
moderate intervertebral disc syndrome with recurring attacks.  
The Board has also considered the degree of limitation of 
motion that the appellant had, which in this case was mild; 
for example, in December 2001, the appellant exhibited full 
cervical range of motion.  Thus, an evaluation in excess of 
10 percent for the appellant's cervical spine disability is 
not warranted prior to the October 27, 2003 VA medical 
treatment report.  38 C.F.R. § 4.71a (2002).  

As of October 27, 2003, the appellant has been assigned a 30 
percent evaluation.  She is not entitled to an evaluation of 
40 percent under Diagnostic Code 5287 because no ankylosis of 
the cervical spine has been clinically documented.  There is 
no clinical evidence of record to demonstrate that the 
appellant has severe intervertebral disc syndrome with 
recurring attacks with intermittent relief under Diagnostic 
Code 5293.  Under Diagnostic Code 5290, 30 percent is the 
maximum rating allowed for severe limitation of motion of the 
cervical spine.  

As previously noted, the enumerated criteria for spinal 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the May 2004 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is 30 percent 
disabling.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent disabling.

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated 
unfavorable ankylosis of the entire cervical spine.  
Additionally, there is no evidence other than the appellant's 
statements that she has been experiencing incapacitating 
episodes (as defined in the regulations) having a total 
duration of at least four weeks.  Therefore, an evaluation in 
excess of 30 percent is not warranted under Diagnostic Codes 
5235-5242.  38 C.F.R. § 4.71a (2005).

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  The codes in question 
all contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
cervical spine disorder are contemplated in the 10 and 30 
percent ratings that have been assigned.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide basis for the assigning of a 
separate disability rating.

The appellant has indicated that she should be rated as more 
than 30 percent disabled for her cervical spine disability 
due to her symptomatology.  While the appellant is certainly 
competent to report that she has symptoms, she is not 
competent to offer an opinion as to the rating of disorders 
as outlined in the Rating Schedule (which generally require 
competent clinical evidence), or as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  



The medical evidence of record indicates severe limitation of 
motion with pain on motion and tenderness without ankylosis 
or incapacitating attacks.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to her cervical strain because they consider 
the overall industrial impairment due to her cervical spine 
condition.  

Therefore the Board finds that the appellant is not entitled 
to an evaluation in excess of 30 percent for her cervical 
spine disability beginning October 27, 2003.  Because the 
preponderance of the evidence is against the claim for a 
higher rating in excess of 30 percent for the cervical spine 
disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Because this is an appeal from the initial rating for the 
cervical spine disability, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability to a degree that would 
support the assignment of an additional tier for this neck 
disability.  A 10 percent rating is warranted from the date 
service connection was granted, followed by a 30 percent 
evaluation from October 27, 2003 onward.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against both tiers 
of the claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).





C.  Increased Rating for the Right Ankle

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO initially 
evaluated the appellant's right ankle disability as zero 
percent disabling under Diagnostic Code 5271.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.


Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

No clinical findings of record establish that the appellant 
has ankylosis of the right ankle.  As such, Diagnostic Codes 
5270 and 5272 are not for application in evaluating the ankle 
pathology.  The appellant has also not undergone an 
astragalectomy and she does not have malunion of either os 
calcis or astragalus; therefore, Diagnostic Codes 5274 and 
5273 are also not for application.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the instant 
case, the appellant's right ankle symptomatology more closely 
approximates the criteria for an initial 10 percent 
evaluation.  The appellant had demonstrated tenderness and 
edema/swelling in the right ankle dating back to 1994, and, 
again in June 2000.  In April 1996, there was evidence of 
slight to moderate limitation of range of motion of the right 
ankle.  See 38 C.F.R. § 4.71, Plate II.  While no 
degenerative joint disease of the right ankle is documented 
by x-ray studies, because there is satisfactory evidence of 
swelling, painful motion and limitation of motion, the Board 
finds that the level of functional loss more nearly 
approximates a level of impairment consistent with moderate 
limitation of motion.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), such clinical 
evidence of tenderness and limitation of motion with 
complaints of pain warrants a finding of moderate impairment, 
but of no more than moderate impairment.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The Board finds, therefore, 
that an initial rating of 10 percent is warranted for the 
demonstrated functional loss in the right ankle pursuant to 
Diagnostic Code 5271, as well as 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

However, the Board can find no basis under Diagnostic Code 
5271 to grant the appellant an initial rating higher than 10 
percent evaluation based on limitation of motion alone 
without a finding of ankylosis or marked limitation of motion 
of the ankle.  Hence, the evidence supports no more than an 
initial schedular rating of 10 percent for the right ankle 
pathology prior to April 1, 2004.

The appellant is not entitled to an evaluation in excess of 
20 percent for the right ankle disability beginning April 1, 
2004.  The objective medical evidence of record does not 
support a finding of ankylosis of the right ankle and thus, a 
40 percent rating for ankylosis of the right ankle is not 
warranted under Diagnostic Code 5270.  The Board has taken 
into account functional loss due to pain; however, a higher 
rating based on functional loss due to pain is not warranted, 
as the appellant is receiving the maximum schedular rating 
under Diagnostic Code 5271.

Because this is an appeal from the initial rating for the 
right ankle disability, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability apart from the tiers 
that already rated by the RO and, therefore, does not support 
the assignment of another level of rating.  Nevertheless, it 
appears that the initial 10 percent rating is warranted since 
the award of service connection-August 3, 1993, followed by a 
20 percent evaluation beginning April 1, 2004.

For the reasons set forth above, the findings needed for the 
next higher evaluation in excess of 10 percent for the 
initial rating are not demonstrated in the evidence of 
record.  In addition, the findings required for an evaluation 
in excess of 20 percent beginning April 1, 2004 are also not 
of record.


D.  Increased Rating for the Diverticulosis

Under 38 C.F.R. § 4.114, Diagnostic Code 7327, d 
diverticulitis is to be rated as irritable colon syndrome 
(Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 
7301), or colitis, ulcerative (Diagnostic Code 7323), 
depending on the predominant disability picture.  There is no 
clinical evidence of record to indicate that the appellant 
has any peritoneal adhesions or that that she has 
exacerbations with symptoms such as malnutrition or anemia.  
Under Diagnostic Code 7319, a non-compensable rating is 
assigned for mild impairment; that is, disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is warranted for moderate; frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is the maximum rating and is warranted for 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319. 

The medical evidence of record indicates that the appellant 
has diverticulosis of the colon.  The clinical medical 
evidence dated between August 1993 and November 1999, 
indicates that physicians who examined the appellant 
consistently described her abdomen as 'benign' even though 
she continued to complain of intermittent to constant 
abdominal pain and problems with diarrhea and constipation.  
Based on the symptomatology manifested by the appellant, the 
predominant disability picture is analogous with irritable 
bowel syndrome as rated pursuant to Diagnostic Code 7319.  
There is no clinical indication in the record that the 
appellant has ulcerative colitis, or evidence of peritoneal 
adhesions.

Based on the medical evidence of record, an initial 
compensable rating is not warranted for the appellant's 
diverticulosis disability under Diagnostic Code 7319 because 
there is no clinical documentation of the existence of 
frequent episodes of bowel disturbance with abdominal 
distress.  Therefore, the appellant's symptomatology was 
consistent with mild disturbances of bowel function with 
occasional episodes of abdominal distress.  These 
manifestations warrant a non-compensable disability rating.

A December 1999 VA treatment record indicates that the 
appellant exhibited hyperactive bowel sounds and left 
abdominal tenderness on physical examination.  A diagnosis of 
constipation was rendered.  Consequently, as of December 1, 
1999, the RO increased the appellant's disability evaluation 
for the diverticulosis disability to 10 percent.  However, an 
evaluation in excess of 10 percent is not warranted because 
the medical evidence of record does not demonstrate the 
findings required for the next higher evaluation.  In 
particular, there is no clinical evidence of severe 
impairment with diarrhea or alternating diarrhea with more or 
less abdominal distress.

If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  This holding is not applicable 
to the diverticulosis disability in this instance and the 
Board declines to assign any additional tier for this 
disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each tier of the 
appellant's diverticulosis increased rating claim.  Since the 
preponderance of the evidence is against these two increased 
rating claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


E.  Extraschedular Review

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine 
disability, the cervical spine disability, the right ankle 
disability and the diverticulosis disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine, ankle, and intestinal 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
recent hospitalization for any of her service-connected 
disabilities, and she has not demonstrated marked 
interference with employment.  

There is no objective evidence of any symptoms due to any one 
of her service-connected disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

An initial evaluation in excess of 10 percent for the lumbar 
spine disability prior to May 2000 is denied.  Thereafter, a 
schedular evaluation of 20 percent, but no more, for a low 
back disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation in excess of 40 percent for the lumbar spine 
disability from October 27, 2003 is denied.

An initial evaluation in excess of 10 percent for the 
cervical spine disability prior to October 27, 2003 is 
denied.

An evaluation in excess of 30 percent for the cervical spine 
disability beginning October 27, 2003 is denied.

An initial evaluation of 10 percent, but not more, for the 
right ankle disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation in excess of 20 percent for the right ankle 
disability beginning April 1, 2004, is denied.

An initial compensable evaluation for a diverticulosis 
disability is denied.

An evaluation in excess of 10 percent for the diverticulosis 
disability beginning December 1, 1999, is denied.

An initial evaluation in excess of 10 percent for atrial 
fibrillation is denied.



REMAND

Where an appellant has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue an SOC 
addressing the issue, the Board must remand the issue to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Therefore, to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

The RO should issue an SOC that addresses 
the appellant's claims of entitlement to 
service connection for a TMJ disorder, 
right and left carpal tunnel syndrome, 
and major depressive disorder.  

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures, if otherwise appropriate under established 
appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


